DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-19 are pending in the application.

Response to Arguments
Regarding the claim objections – Claims 9-10 were amended.  (See Applicant’s Remarks Pages 1-11)  The previous objections are withdrawn below.
Regarding the 112 rejections – Claim 1 was amended and Claim 2 was cancelled.  (See Applicant’s Remarks Pages 11-12)  The previous rejections under 112(b) for indefiniteness are withdrawn from Claims 1 and 3-10 below.
Regarding the art rejections under §§ 102 and 103 – Applicant’s arguments with respect to Claims 1 and 12 have been considered but the claims were amended and the rejections changed accordingly.  Some of the arguments no longer apply.
Applicant's remaining arguments, filed Apr. 30, 2021, have been fully considered but they are not persuasive.
Claim 1 is rejected over Muto, in view of Tachibana et al. (see Rejection for Claim 1 below)  Claim 12 is rejected over Muto, in view of Tachibana et al., in view of Kurtz et al., in view of Miura (see Rejection for Claim 12 below)  Claims 1 and 12 follow.
Claim 1.  A sludge dehydration method comprising:
recovery by recovering in a recovery device specific material as a dewatering aid from sludge generated in a sewage treatment, wherein the recovery includes:
preparation by fragmenting a solid in the sludge to obtain prepared sludge;
separation by separating hardly decomposable organic matter and easily decomposable organic matter from the prepared sludge;
extraction by continuously extracting specific hardly decomposable organic matter that has specific properties as the dewatering aid from the hardly decomposable organic matter that has been separated; and
sequentially supplying the dewatering aid from the recovery device to a dewatering target sludge in a mixing tank according to an operating time of a dewaterer; and


Claim 12.  A sludge dehydration method according to Claim 1, wherein the recovery comprises:
providing a grinder comprising a stationary disk having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion with
a gap of 1 mm or less between outer circumferential edges of the stationary disk and the rotary disk, and
operating the grinder to rotate the rotary disk, grind and fragment a solid in the sludge, untangle the hardly decomposable organic matter being fiber components and easily decomposable organic matter entangled with each other, untangle the fiber components entangled with each other, and prepare the untangled fiber components into fiber components having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 μm to 50 μm to obtain prepared sludge;
providing a separator, and operating the separator to separate hardly decomposable organic matter being fibrous matter and easily decomposable organic matter from the prepared sludge; and
providing an extractor and operating the extractor to continuously extract specific hardly decomposable organic matter having specific properties being fiber components having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 μm to 50 μm as the dewatering aid from the hardly decomposable organic matter separated by the separator.

Regarding Claim 1, Applicant argues that Muto does not disclose:
sequentially supplying the dewatering aid from the recovery device to a dewatering target sludge in a mixing tank according to an operating time of a dewaterer . . . 

because Muto “merely shows an embodiment for continuously treating contaminants is human waste or sewage” and references Muto Figure 1, [0008]-[0010], [0020]-[0023], [0026]-[0028], and [0041].  Applicant further argues that the above method steps are advantageous because “a period of storage of the dewatering aid becomes short, a facility for storing the dewatering aid can be downsized, and alteration, decay, and odor can be prevented from occurring” and references [0066] in the Original Disclosure.
These arguments are unpersuasive because Muto, in view of Tachibana et al., disclose the above limitations, not just Muto as Applicant is arguing.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
These arguments are also unpersuasive because, as stated in the rejection below:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Muto system disclosed in Figure 1, to add a mixing tank, followed by a dewaterer, downstream of natural fiber 21 “being collected in the processing case 22 for reuse” (see Muto Abstract for “natural fiber 21,” and [0022], lines 3-4, for “reuse”) – and effect the processing steps:
sequentially supplying the dewatering aid from the recovery device to a dewatering target sludge in a mixing tank according to an operating time of a dewaterer; and
dewatering with the dewaterer by performing solid-liquid separation on a mixed sludge in which the dewatering aid recovered in the recovery and the dewatering target sludge have been mixed in the mixing tank,

because Muto further states that “the natural fiber recovered by the apparatus” is “[u]sed as a dehydration aid for excess sludge.  Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage.”  It would have been obvious to do the “mixing” in a mixing tank; it would have been obvious that there is a dewaterer in which the “dehydration efficiency is improved”; and it would have been obvious to sequentially supply the dewatering aid according to an operating time of a dewaterer because to do otherwise would reduce the “dehydration efficiency” that Muto is interested in, see Muto [0008]-[0010], emphasis added.  Moreover, Tachibana et al., for an analogous method (see Tachibana et al. [0001]-[0003]) explicitly discloses a dewaterer (plurality of dehydrators 15), with an upstream mixing tank (mixing tank 12) as known in the art, in order to supply dewatering aid (dewatering aid supply device) to the dewaterer (see Tachibana Figure 1 and [0023]).
Regarding Applicant’s “advantages” arguments – The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
These arguments are also unpersuasive because Claim 1 is disclosed by Muto, in view of Tachibana et al., including the limitations under discussion (see Rejection for Claim 1 below).

Regarding Claim 12, Applicant argues that Muto, in view of Kurtz et al., do not disclose the steps to:
untangle the hardly decomposable organic matter being fiber components and easily decomposable organic matter entangled with each other, untangle the fiber components entangled with each other, and
prepare the untangled fiber components into fiber components having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 μm to 50 μm to obtain prepared sludge,


These arguments are unpersuasive because Muto, in view of Kurtz et al., in view of Miura, disclose the above limitations, not just Kurtz et al. as Applicant is arguing.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  (See Rejection for Claim 12 below, for Muto, in view of Kurtz et al., in view of Miura disclosing the above limitations)
These arguments are also unpersuasive because Applicant is arguing against a rejection that does not exist.  It is the Muto grinder that is being modified, not the Kurtz et al. grinder that Applicant is arguing against.  (See Rejection for Claim 12 below, for modifying the Muto grinder, as taught by Kurtz et al., because of the advantages accrued)
It is the Muto solid materials (“natural fibers” from “chili paper,” e.g. toilet paper, in the sewage sludge, being recycled as a dewatering aid, see Muto Abstract, [0002], [0008], and [0010]) that are being worked on by the modified Muto grinder, not the Kurtz et al. solid materials that Applicant argues cannot be prepared to fit “through the perforations of the drum” of Applicant’s claimed method.  Clearly, Muto solid materials fit “through the perforations of the drum” in the disclosed method (see Muto Figure 1 flow arrows through feed screen device 17, i.e. the “drum” with “the perforations,” and [0021]-[0022] disclosing the separation step).
These arguments are also unpersuasive because Claim 12 is disclosed by Muto, in view of Tachibana et al., in view of Kurtz et al., in view of Miura, including the limitations under discussion (see Rejection for Claim 12 below).

Response to Amendment
Claim Objections
Claims 9 and 10 were amended.  The previous objections for Claims 9-10 are withdrawn.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claim 1 was amended and Claim 2 was cancelled.  The previous rejections under 112(b) for indefiniteness are withdrawn from Claims 1 and 3-10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 1 recites:
Claim 1.  A sludge dehydration method comprising . . . 
sequentially supplying the dewatering aid from the recovery device to a dewatering target sludge in a mixing tank according to an operating time of a dewaterer . . . .

It is unclear what the sequence is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muto (JP-H04215811-A, Aug. 6, 1992 – Espacenet Abstract, Patent Publication, and Machine Translation, 27 pages), in view of Tachibana et al. (JP-2012206018-A, Oct. 25, 2012 – Espacenet Abstract, Patent Publication, and Machine Translation, 26 pages).  Muto, in view of Tachibana et al., are hereinafter known as the Combination.
The claims are directed to a method.  Muto’s Machine Translation is referenced below.  Tachibana et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 1, 3-5, 7, and 9-10 – Muto discloses a sludge dehydration method (Title, Abstract, Figure 1, [0041], and [0008]-[0010] where, “Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage.”) comprising:
recovery by recovering in a recovery device (Figure 1, see [0041]) specific material (“natural fiber,” see Abstract) as a dewatering aid from sludge generated in a sewage treatment, since “[T]he natural fiber recovered” is “Used as a dehydration aid for excess sludge. Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage,” see [0008]-[0010],
wherein the recovery (Figure 1, see [0041]) includes:
preparation by fragmenting a solid in the sludge (solid in the sludge, i.e. “sewage” in pumping pipe 3a) to obtain prepared sludge (prepared sludge fed to separation step, i.e. prepared sludge in flow rate adjusting pipe 16), where preparation includes fragmenting, i.e. crushing, a solid in the sludge, as disclosed in [0002] where in “[c]onventional technology . . . the removal and recovery of solids such as wood chips, stones, gravel, and metals is performed in several sand basin or wash screen devices, crushers, fine screen devices, fine screen devices, and the like . . . .”  The “conventional technology” would be upstream of sewage pump 2, as disclosed in Figure 1, and at [0002] and [0020].  Preparation further includes sand removal device 3 disclosed in Figure 1 and at [0020], where “solids” are removed, such as “stones, gravel, sand, and metals,” and the remaining sludge is fed, via feed pipe 8, to internal pressure backwash screen device 9;
separation by separating hardly decomposable organic matter and easily decomposable organic matter from the prepared sludge (prepared sludge fed to separation step, i.e. prepared sludge in flow rate adjusting pipe 16), where sludge in feed pipe 8 contains hardly decomposable organic matter and easily decomposable organic matter, where separation is in feed screen device 17, where feed screen device 17’s filtrate (including the disclosed easily decomposable organic matter), is separated in feed screen device 17, exits saucer 23, and is “sent to the next processing step” via pipe 24, for “conventional purification treatment . . . performed by an anaerobic digestion treatment or an aerobic treatment” – and the concentrate (including the disclosed hardly decomposable organic matter), exits feed screen device 17, i.e. “The concentrated liquid of the human waste or sewage treatment liquid containing the abovementioned natural fiber that has been concentrated is dropped on the contact chute 18 and sent to the screw press machine 19 as it is,” see Figure 1 and [0021]-[0022];
extraction (via screw press machine 19) by continuously extracting specific hardly decomposable organic matter that has specific properties as the dewatering aid (dewatering aid is “solid 21,” which is also “natural fiber 21,” see Abstract, where “solid 21” is for “reuse” as “a dehydration aid for excess sludge,” see Figure 1, Abstract, [0022], lines 1-5, and [0008]-[0010]) from the hardly decomposable organic matter that has been separated in the separation step above, i.e. the matter that was “dropped on contact chute 18 and sent to screw press machine 19,” as disclosed in Figure 1 and at [0022], lines 1-5; and
sequentially supplying the dewatering aid from the recovery device to a dewatering target sludge in a mixing tank according to an operating time of a dewaterer; and dewatering with the dewaterer by performing solid-liquid separation on a mixed sludge in which the dewatering aid recovered in the recovery and the dewatering target sludge have been mixed in the mixing tank, when the above steps are effected by adding to the Muto system disclosed in Figure 1, a mixing tank, followed by a dewaterer, downstream of natural fiber 21 “being collected in the processing case 22 for reuse” (see Muto Abstract for “natural fiber 21,” and [0022], lines 3-4, for “reuse”).  See next paragraph for why the additions would have been obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Muto system disclosed in Figure 1, to add a mixing tank, followed by a dewaterer, downstream of natural fiber 21 “being collected in the processing case 22 for reuse” (see Muto Abstract for “natural fiber 21,” and [0022], lines 3-4, for “reuse”) – and effect the processing steps:
sequentially supplying the dewatering aid from the recovery device to a dewatering target sludge in a mixing tank according to an operating time of a dewaterer; and
dewatering with the dewaterer by performing solid-liquid separation on a mixed sludge in which the dewatering aid recovered in the recovery and the dewatering target sludge have been mixed in the mixing tank,

because Muto further states that “the natural fiber recovered by the apparatus” is “[u]sed as a dehydration aid for excess sludge.  Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage.”  It would have been obvious to do the “mixing” in a mixing tank; it would have been obvious that there is a dewaterer in which the “dehydration efficiency is improved”; and it would have been obvious to sequentially supply the dewatering aid according to an operating time of a dewaterer because to do otherwise would reduce the “dehydration efficiency” that Muto is interested in, see Muto [0008]-[0010], emphasis added.  Moreover, Tachibana et al., for an analogous method (see Tachibana et al. [0001]-[0003]) explicitly discloses a dewaterer (plurality of dehydrators 15), with an upstream mixing tank (mixing tank 12) as known in the art, in order to supply dewatering aid to the dewaterer (see Tachibana Figure 1 and [0023]). 
Additional Disclosures Include:
Claim 3 – The Combination discloses the sludge dehydration method according to Claim 1, wherein the preparation comprises performing preparation to obtain the prepared sludge having properties allowing fiber components being the hardly decomposable organic matter and the easily decomposable organic matter to be separated from each other.
Preparation includes fragmenting, i.e. crushing, a solid in the sludge, as disclosed in Muto [0002] where in "[c]onventional technology . . . the removal and recovery of solids such as wood chips, stones, gravel, and metals is performed in several sand basin or wash screen devices, crushers, fine screen devices, fine screen devices, and the like . . .  .”  The “conventional technology” would be upstream of sewage pump 2, as disclosed in Muto Figure 1 and at [0002] and [0020]. Preparation further includes sand removal device 3 disclosed in Muto Figure 1 and at [0020], where “solids” are removed, such as “stones, gravel, sand, and metals,” and the remaining sludge is fed, via feed pipe 8, to internal pressure backwash screen device 9.  As disclosed in Muto Figure 1, when non-natural fibers are separated the natural fibers, the non-natural fibers “collected in the storage case 41” (see Muto [0023]), and the natural fibers sent to “adjustment (storage) tank 13” via impeller 11 and screen plate 12 (see Muto [0021]) before being separated in feed screen device 17.  The impeller 11 forces the remaining sludge with the natural fibers through screen plate 12 to obtain the prepared sludge having properties allowing fiber components being the hardly decomposable organic matter (i.e. the disclosed dewatering aid, see Muto [0008]-[0010]) and the easily decomposable organic matter (i.e. the easily decomposable organic matter to be sent to “the next processing step” which is “an anaerobic digestion step or an aerobic treatment step" see Muto [0022]) to be separated from each other in the feed screen device 17, as disclosed in Muto Figure 1 and at [0020]-[0023].
Claim 4 – The Combination discloses the sludge dehydration method according to Claim 3, wherein the preparation comprises performing preparation to obtain the prepared sludge by adding dilution water to the solid.  Dilution water in filtrate tank 7 is added (via pipe 33) to the “solids,” such as “stones, gravel, sand, and metals,” in sand removing device 3, as disclosed in Muto Figure 1 and at [0020].
Claim 5 – The Combination discloses the sludge dehydration method according to Claim 3, wherein the preparation comprises performing preparation to obtain the prepared sludge by crushing the solid into fine pieces.  Preparation includes fragmenting, i.e. crushing, a solid in the sludge, as disclosed in Muto [0002] where in “[c]onventional technology . . . the removal and recovery of solids such as wood chips, stones, gravel, and metals is performed in several sand basin or wash screen devices, crushers, fine screen devices, fine screen devices, and the like . . . .” The “conventional technology” would be upstream of sewage pump 2, as disclosed in Muto Figure 1 and at [0002] and [0020].
Claim 7 – The Combination discloses the sludge dehydration method according to Claim 1, wherein the recovery further comprises, in a stage before the preparation removing foreign substances larger than the hardly decomposable organic matter having the specific properties. The stage before preparation would be when the “conventional technology” is doing the removing via “several sand basin or wash screen devices” upstream of the “crushers, fine screen devices, fine screens.”  This is because preparation includes fragmenting, i.e. crushing, a solid in the sludge, as disclosed in Muto [0002] where in “[c]onventional technology . . . the removal and recovery of solids such as wood chips, stones, gravel, and metals is performed in several sand basin or wash screen devices, crushers, fine screen devices, fine screen devices, and the like . . . .” The “conventional technology” would be upstream of sewage pump 2, as disclosed in Muto Figure 1 and at [0002] and [0020].
Claim 9 – The Combination discloses the sludge dehydration method according to Claim 1, wherein the dewatering target sludge is one of OD (oxidation ditch) excess sludge or digested sludge being sludge in which fiber components are reduced.  The dewatering target sludge is the sludge in next processing pipe 24, since it had its fiber components reduced in feed screen device 17, and is next being sent to “the next processing step,” i.e. “an anaerobic digestion step or an aerobic treatment step,” as disclosed in Muto Figure 1 and at [0022]. The dewatering target sludge is a digested sludge, since the digestion occurred with the enzyme preparation injection into the sludge in sand removing device 3 and in the internal pressure backwash type screen device 9, via enzyme preparation pressing device 42, as disclosed in Muto Figure 1 and at [0028].
Claim 10 – The Combination discloses the sludge dehydration method according to Claim 1, further comprising a supply amount calculation, wherein the supply amount calculation comprises:
calculating a predicted total recovery amount of the dewatering aid to be recovered in a continuous predetermined period set in advance in the recovery;
calculating a predicted total sludge amount of the dewatering target sludge to be dewatered in the continuous predetermined period set in advance in the dewatering; and
calculating a supply amount for distributedly supplying the dewatering aid of the predicted total recovery amount to the dewatering target sludge of the predicted total sludge amount.

Details follow.
Muto discloses a sludge dehydration method where, “Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage” (see Muto Figure 1, [0041], and [0008]-[0010]).  It would be useful to such a method to add the steps of i). 
Tachibana et al. discloses such additional method steps by providing a “sludge management system which enables an efficient dehydration treatment using a cheap dehydration auxiliary agent originating in used paper (the disclosed fiber component that can be recovered).”  (See Tachibana et al. Abstract)  Tachibana et al. further discloses the steps of i). determining how much fiber was recovered (“an auxiliary agent manufacturing information input section 32 for inputting manufacturing information on the dehydration auxiliary agent originating in the used paper”), ii). determining how much fiber is in the incoming excess sludge (a sludge information input section 31 for inputting information of the sludge to be dehydrated), and iii). calculating how much fiber that was recovered, to add to the incoming excess sludge, in order to dewater the incoming excess sludge (an auxiliary agent information calculating part 34 for calculating information of the dehydration auxiliary agent needed based on the sludge information; a distribution information calculating part 35 for calculating information of the dehydration auxiliary agent to be supplied to the dehydration equipment based on the auxiliary agent information calculated in the auxiliary agent information calculating part 34 and the auxiliary agent manufacturing information; and a distribution information output 36 for outputting the distribution information calculated in the distribution information calculating part”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Combination’s (Muto’s) method, to include the supply amount calculation method steps:

wherein the supply amount calculation comprises:
calculating a predicted total recovery amount of the dewatering aid to be recovered in a continuous predetermined period set in advance in the recovery;
calculating a predicted total sludge amount of the dewatering target sludge to be dewatered in the continuous predetermined period set in advance in the dewatering; and
calculating a supply amount for distributedly supplying the dewatering aid of the predicted total recovery amount to the dewatering target sludge of the predicted total sludge amount,

as taught by Tachibana et al. (see above paragraph), since Tachibana et al. states, in the Abstract, that such additional method steps provide a “sludge management system which enables an efficient dehydration treatment using a cheap dehydration auxiliary agent originating in used paper (the disclosed fiber component that can be recovered)” – and such additional method steps would be useful in the Combination’s (Muto’s) sludge dehydration method in order to add just enough recovered fiber to the incoming excess sludge to successfully dewater the maximum amount of incoming excess sludge and enhance the desired dehydration efficiency.  (See Muto Figure 1, [0041], and [0008]-[0010], disclosing a sludge dehydration method where, “Dehydration efficiency is improved by mixing the fiber content recovered in the present invention with excess sludge generated from a wastewater treatment facility (activated sludge method) such as human waste or sewage.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muto, in view of Tachibana et al., as applied to Claim 1 above, in further view of Kurtz et al. (US-6206199-B1, Mar. 27, 2001).  Muto, in view of Tachibana et al., are hereinafter known as the Combination.
The claim is directed to a method.  Muto’s Machine Translation is referenced below.  Tachibana et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 6 – The Combination discloses the sludge dehydration method according to Claim 1, but does not teach wherein the separation comprises washing the solid prepared in the preparation with washing water and removing fiber components smaller than the hardly decomposable organic matter having the specific properties.  However, the Combination (Muto) discloses:
. . . the solids in the prepared sludge (prepared sludge fed to separation step, i.e. prepared sludge in flow rate adjusting pipe 16 in Muto Figure 1) prepared in the preparation (see Rejection for Claim 1) . . . includes hardly decomposable organic matter and easily decomposable organic matter, since these are to be separated in the downstream separation step, i.e. 

separation by separating hardly decomposable organic matter and easily decomposable organic matter from the prepared sludge (see Rejection for Claim 1);

. . . removing fiber components smaller than the hardly decomposable organic matter having the specific properties in the feed screen device 17, since the easily decomposable organic matter and the hardly decomposable organic matter each have fiber components – and the fiber components of the easily decomposable organic matter exits as filtrate from saucer 23, and the fiber components of the hardly decomposable organic matter exits as concentrate to the screw press machine 19 (see Muto Figure 1) (see Rejection for Claim 1, separation step); and

. . . the hardly decomposable organic matter having the specific properties, since the recovered larger natural fibers of the hardly decomposable organic matter have the specific properties to serve as a dewatering aid, i.e. “fiber content recovered” improves “dehydration efficiency” of “excess sludge” when mixed with “excess sludge generated from a wastewater treatment facility . . . such as human waste or sewage” (see Muto [0008]-[0010]),

The Combination (Muto) does not disclose:
 washing the solid prepared in the preparation with washing water.
Like the Combination (Muto), Kurtz et al. discloses recovering fibers (water suspended paper fibers 20’) with a separation in drum 3 having perforations 3a, as disclosed at Figure 1 and at 5:12-35.  (See Muto Figure 1 and above paragraph for what Muto discloses)  Kurtz et al. further teaches:
washing the solid prepared in the preparation with washing water, when “mounted in the drum is a sprinkler system in the form of a pipe 16 that includes nozzles by means of which additional liquid, preferably water, can be delivered to the suspension in the drum interior” (see Kurtz et al. Figure 1 and 5:19-22). 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the Combination’s method with the sprinkler system taught by Kurtz et al. (see above paragraph) and include in the Combination’s method, the step of:
washing the solid prepared in the preparation with washing water,
as taught by Kurtz et al. since:
1).	Like the Combination (Muto), Kurtz et al. discloses recovering fibers (water suspended paper fibers 20’) with a separation in drum 3 having perforations 3a, as disclosed at Figure 1 and at 5:12-35  (see Muto Figure 1 and two paragraphs up for what Muto discloses);


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muto, in view of Tachibana et al., as applied to Claim 1 above, in further view of Miura (JP-2005248337-A, Sep. 15, 2005 – Espacenet Abstract, Patent Publication, and Machine Translation, 19 pages).  Muto, in view of Tachibana et al., are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.  Muto’s Machine Translation is referenced below.  Tachibana et al.’s Machine Translation is referenced below.  Miura’s Machine Translation is referenced below.
Regarding Claim 8 – The Combination discloses the sludge dehydration method according to Claim 1, wherein the hardly decomposable organic matter having the specific properties is fiber components but does not teach the fiber components having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 µm to 50 µm.  (See Muto Figure 1 and Abstract, the hardly decomposable organic matter with natural fiber 21 having the specific properties to be used as a dewatering aid, i.e. the natural fiber being “[u]sed as a dehydration aid for excess sludge,” as disclosed at [0008]-[0010])
Like the Combination (Muto), Miura discloses providing a natural fiber with specific properties to be used as a dewatering aid (see Miura Abstract, “To provide highly active cellulose fiber using as feedstock pulp fiber, especially waste paper disaggregated pulp, and useful as a dehydrating auxiliary for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various 
having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 µm to 50 µm (see Miura Abstract, fiber lengths of “500-1,000µm” and fiber diameters of “10-30µm”).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the Combination’s (Muto’s) fiber components:
having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 µm to 50 µm,
as taught by Miura, since Miura states in the Abstract, that fiber components with these lengths and diameters are “useful as a dehydrating auxiliary (the disclosed dewatering aid) for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge,” which is what the Combination’s (Muto’s) fiber components are being used for (see two paragraphs up).

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muto, in view of Tachibana et al., as applied to Claim 1 above, in further view of Kurtz et al., in further view of Miura.  Muto, in view of Tachibana et al., are hereinafter known as the Combination.  Muto, in view of Tachibana et al., in view of Kurtz et al., in view of Miura, are hereinafter known as Combination II.
The claim is directed to a method.  The claim language is in bold-faced font.  Muto’s Machine Translation is referenced below.  Tachibana et al.’s Machine Translation is referenced below.  Miura’s Machine Translation is referenced below.
Regarding Claim 11 – The Combination discloses the sludge dehydration method according to Claim 1, wherein the recovery comprises:
providing a grinder (impeller 11 and screen plate 12, see Muto Figure 1-3, [0021]);
operating the grinder to fragment the solid in the sludge (via the “cutting edge action due to the rotation of the impeller”, the impeller as part of the disclosed grinder, see Muto [0013]) and prepare fiber components entangled with each other (“natural fiber” that “convects” via “the cavitation action of the high-speed rotating impeller” such that “only human waste or sewage containing natural fibers passes through” to the downstream “separation process,” see Muto [0015], the “natural fiber” having some entanglement)  (prepared sludge fed to separation step, i.e. prepared sludge in flow rate adjusting pipe 16, see Muto Figure 1);
providing a separator (feed screen device 17), and operating the separator to separate the hardly decomposable organic matter being fibrous matter and the easily decomposable organic matter from the prepared sludge (prepared sludge fed to separation step, i.e. prepared sludge in flow rate adjusting pipe 16, prepared sludge contains hardly decomposable organic matter and easily decomposable organic matter), where the separator’s filtrate, i.e. feed screen device 17’s filtrate (including the disclosed easily decomposable organic matter from the prepared sludge), is separated in feed screen device 17, exits saucer 23, and is “sent to the next processing step” via pipe 24, for “conventional purification treatment . . . performed by an anaerobic digestion treatment or an aerobic treatment” – and the concentrate (including the disclosed hardly decomposable organic matter from the prepared sludge) exits feed screen device 17, i.e. “The concentrated liquid of the human waste or sewage treatment liquid containing the abovementioned natural fiber that has been concentrated is dropped on the contact chute 18 and sent to the screw press machine 19 as it is,” see Muto Figure 1 and [0021]-[0022]; and
providing an extractor (screw press machine 19, see Muto Figure 1) and operating the extractor to continuously extract the specific hardly decomposable organic matter (dewatering aid is “solid 21,” which is also “natural fiber 21,” see Abstract, where “solid 21” is for “reuse” as “a dehydration aid for excess sludge,” see Muto Figure 1, Abstract, [0022], lines 1-5, and [0008]-[0010]) from the hardly decomposable organic matter separated by the separator in the separation step above, i.e. the matter that was “dropped on contact chute 18 and sent to screw press machine 19,” as disclosed in Muto Figure 1 and at [0022], lines 1-5.
While the Combination discloses a grinder (impeller 11 and screen plate 12, see Muto Figure 1-3, [0021]), the Combination does not disclose:
(the grinder) comprising a stationary disk having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion.

Like the Combination (Muto), Kurtz et al. discloses preparing fibers (water suspended paper fibers 20’) using a grinder (refiner or disperser 2, 3:65-4:9), before separation in a horizontal, rotatable, perforated drum 3, as disclosed at Figure 1 and at 3:65-4:9.  (See Rejection for Claim 11 above for what Muto discloses)  Like the Combination (Muto), Kurtz et al. discloses:
operating the grinder (refiner or dispenser 2, 3:65-4:9) via “shearing action” (2:25-56) to fragment the solid (material 20) in the sludge (suspension liquid 21) and prepare fiber components entangled with each other (the fibers in the paper have some entanglement) (prepared sludge fed to separation step, i.e. prepared sludge in conduit 12) (see Kurtz et al. Figure);
(See Rejection for Claim 11 above for what the Combination, i.e. Muto, discloses)
Kurtz et al. further teaches:
providing a grinder (refiner or disperser 2, 3:65-4:9) comprising a stationary disk (fixed disc or stator disc 5) having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk (rotatable disc or rotor disc 6) having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion, as disclosed in Figure 1 and at 4:10-28.
Such a grinder provides the following advantages.
One particular advantage afforded by the inventive method is that separation can normally be effected without the addition of chemicals, and is therewith beneficial from an 

Another advantage afforded by the invention is that the introductory separation of the layers of a multiple layer material takes place very quickly in practice, therewith facilitating pulping or slushing of the separated paper in a subsequent process. (See Kurtz et al. 3:38-50)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide the Combination’s (Muto’s) grinder,
(the grinder) comprising a stationary disk having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion,

as taught by Kurtz et al., since the Combination’s (Muto’s) grinder / separation steps are similar to those steps taught by Kurtz et al.
1).	Like the Combination (Muto), Kurtz et al. discloses preparing fibers using a grinder, before separation in a horizontal, rotatable, perforated drum (see two paragraphs up);
2).	Like the Combination (Muto), Kurtz et al. discloses:
operating the grinder to fragment the solid in the sludge and prepare fiber components entangled with each other into fiber components . . . to obtain the prepared sludge (see two paragraphs up).

and since Kurtz et al. states that such a grinder has the following advantages:
One particular advantage afforded by the inventive method is that separation can normally be effected without the addition of chemicals, and is therewith beneficial from an environmental aspect. When certain particular materials are to be separated with the aid of the invention, improved effectiveness can be achieved by adding chemicals suitable for the purpose intended.

Another advantage afforded by the invention is that the introductory separation of the layers of a multiple layer material takes place very quickly in practice, therewith facilitating pulping or slushing of the separated paper in a subsequent process. (See Kurtz et al. 3:38-50)

The Combination, in view of Kurtz et al., disclose the claimed invention except for the method generating the Combination, in view of Kurtz et al.’s, fiber components
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 µm to 50 µm to obtain the prepared sludge . . .

the specific hardly decomposable organic matter having the specific properties being fiber components having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 µm to 50 µm as the dewatering aid. 

However, the disclosed Combination, in view of Kurtz et al.’s, fiber components are the disclosed hardly decomposable organic matter with natural fiber 21 having the specific properties to be used as a dewatering aid, i.e. the natural fiber being “[u]sed as a dehydration aid for excess sludge” (see Muto Figure 1 and [0008]-[0010]), i.e. the Combination, in view of Kurtz et al., disclose:
the specific hardly decomposable organic matter having the specific properties 

Like the Combination, in view of Kurtz et al., Miura discloses providing a natural fiber with specific properties to be used as a dewatering aid (see Miura Abstract, “To provide highly active cellulose fiber using as feedstock pulp fiber, especially waste paper disaggregated pulp, and useful as a dehydrating auxiliary for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge”).  (See above paragraph for what the Combination, in view of Kurtz et al., disclose)  Miura further teaches the fiber components:
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 µm to 50 µm to obtain prepared sludge (see Miura Abstract, fiber lengths of “500-1,000µm” and fiber diameters of “10-30µm”).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the Combination (Muto), in view of Kurtz et al.’s, fiber components:
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 µm to 50 µm to obtain prepared sludge,

as taught by Miura, such that the Combination, in view of Kurtz et al., in view of Miura (i.e. Combination II) disclose:
the specific hardly decomposable organic matter having the specific properties being fiber components having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 µm to 50 µm as the dewatering aid,

since Miura states in the Abstract, that fiber components with these lengths and diameters are “useful as a dehydrating auxiliary (the disclosed dewatering aid) for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge,” which is what the Combination (Muto), in view of Kurtz et al.’s, fiber components are being used for (see two paragraphs up).
Regarding Claims 12-19 – The Combination discloses a sludge dehydration method according to Claim 1, wherein the recovery comprises:
providing a grinder (impeller 11 and screen plate 12, see Muto Figure 1-3, [0021]);
with a gap (gap located where the “impeller [is] arranged close to the screen,” see Muto [0016] and Figures 1-3, particularly Figure 2) (screen plate 12) and the rotary disk (impeller 11), and
operating the grinder to rotate the rotary disk, grind and fragment a solid in the sludge (via the “cutting edge action due to the rotation of the impeller”, the impeller is the rotary disk, the impeller is part of the disclosed grinder, see Muto [0013]), inherently untangle the hardly decomposable organic matter being fiber components and easily decomposable organic matter entangled with each other via the shear force between impeller 11 and the screen plate 12 caused by the impeller’s rotation over the stationary screen plate (see Muto Figure 1, [0013] for “rotation of the impeller” over the stationary screen plate) (“natural fiber” that “convects” via “the cavitation action of the high-speed rotating impeller” such that “only human waste or sewage containing natural fibers passes through” to the downstream “separation process,” see Muto [0015], the “natural fiber” having hardly decomposable organic matter and easily decomposable organic matter, the “natural fiber” having some entanglement), inherently untangle the fiber components entangled with each other via the shear force between impeller 11 and the screen plate 12 caused by the impeller’s rotation over the stationary screen plate (see Muto Figure 1, [0013] for “rotation of the impeller” over the stationary screen plate), and prepare the untangled fiber components  (prepared sludge fed to separation step, i.e. prepared sludge in flow rate adjusting pipe 16, see Muto Figure 1);
providing a separator (feed screen device 17, see Muto Figure 1), and operating the separator to separate hardly decomposable organic matter being fibrous matter and easily decomposable organic matter from the prepared sludge (prepared sludge fed to separation step, i.e. prepared sludge in flow rate adjusting pipe 16 in Muto Figure 1, prepared sludge contains hardly decomposable organic matter and easily decomposable organic matter), where the separator’s filtrate, i.e. feed screen device 17’s filtrate (including the disclosed easily decomposable organic matter from the prepared sludge), is separated in feed screen device 17, exits saucer 23, and is “sent to the next processing step” via pipe 24, for “conventional purification treatment . . . performed by an anaerobic digestion treatment or an aerobic treatment” – and the concentrate (including the disclosed hardly decomposable organic matter from the prepared sludge) exits feed screen device 17, i.e. “The concentrated liquid of the human waste or sewage treatment liquid containing the abovementioned natural fiber that has been concentrated is dropped on the contact chute 18 and sent to the screw press machine 19 as it is,” see Muto Figure 1 and [0021]-[0022]; and
providing an extractor (screw press machine 19, see Muto Figure 1) and operating the extractor to continuously extract specific hardly decomposable organic matter (dewatering aid is “solid 21,” which is also “natural fiber 21,” see Abstract, where “solid 21” is for “reuse” as “a dehydration aid for excess sludge,” see Muto Figure 1, Abstract, [0022], lines 1-5, and [0008]-[0010]) from the hardly decomposable organic matter separated by the separator in the separation step above, i.e. the matter that was “dropped on contact chute 18 and sent to screw press machine 19,” as disclosed in Muto Figure 1 and at [0022], lines 1-5.
While the Combination (Muto) discloses a grinder (impeller 11 and screen plate 12, see Muto Figures 1-3, [0021]), the Combination does not disclose:
(the grinder) comprising a stationary disk having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion
with a gap of 1 mm or less between outer circumferential edges of the stationary disk and the rotary disk.

However, the Combination discloses:
(the grinder, i.e. impeller 11 and screen plate 12, see Muto Figure 1-3, [0021]) comprising a stationary disk (screen plate 12) . . . and a rotatable disk (impeller 11) . . . 

(the grinder) with a gap (gap located where the “impeller [is] arranged close to the screen,” see Muto [0016] and Figures 1-3, particularly Figure 2) . . . between outer circumferential edges of the stationary disk (screen plate 12) and the rotary disk (impeller 11).

Like the Combination (Muto), Kurtz et al. discloses preparing fibers (water suspended paper fibers 20’) using a grinder (refiner or disperser 2, 3:65-4:9), before separation in a horizontal, rotatable, perforated drum 3, as disclosed at Figure 1 and at 3:65-4:9.  (See Rejection for Claim 12 above for what the Combination, i.e. Muto, discloses)  Like the Combination, i.e. Muto, Kurtz et al. discloses:
operating the grinder (refiner or dispenser 2, 3:65-4:9) to rotate the rotary disk (rotatable disc or rotor disc 6), and grind and fragment a solid (material 20) in the sludge (suspension liquid 21 with material 20), inherently untangle the hardly decomposable organic matter being fiber components and easily decomposable organic matter entangled with each other via “shearing action” in the grinder (2:25-56), inherently untangle the fiber components entangled with each other via “shearing action” (2:25-56), and prepare the untangled fiber components  (prepared sludge fed to separation step, i.e. prepared sludge in conduit 12) (see Kurtz et al. Figure);
(See Rejection for Claim 12 for what the Combination discloses).
Kurtz et al. further teaches:
providing a grinder (refiner or disperser 2, 3:65-4:9) comprising a stationary disk (fixed disc or stator disc 5) having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk (rotatable disc or rotor disc 6) having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion, as disclosed in Figure 1 and at 4:10-28.
Such a grinder provides the following advantages.
One particular advantage afforded by the inventive method is that separation can normally be effected without the addition of chemicals, and is therewith beneficial from an environmental aspect. When certain particular materials are to be separated with the aid of the invention, improved effectiveness can be achieved by adding chemicals suitable for the purpose intended.

Another advantage afforded by the invention is that the introductory separation of the layers of a multiple layer material takes place very quickly in practice, therewith facilitating pulping or slushing of the separated paper in a subsequent process. (See Kurtz et al. 3:38-50)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide the Combination’s (Muto’s) grinder,
(the grinder) comprising a stationary disk having a first conically recessed portion formed in the stationary disk from an outer circumferential portion toward a center of the stationary disk, and a rotatable disk having a second conically recessed portion formed in the rotatable disk from an outer circumferential portion toward a center of the rotatable disk and facing the first conically recessed portion,

as taught by Kurtz et al., since the Combination’s (Muto’s) grinder / separation steps are similar to those steps taught by Kurtz et al.
1).	Like the Combination (Muto), Kurtz et al. discloses preparing fibers using a grinder before separation in a horizontal, rotatable, perforated drum (see two paragraphs up);
2).	Like the Combination (Muto), Kurtz et al. discloses:
operating the grinder to rotate the rotary disk, and grind and fragment a solid in the sludge, inherently untangle the hardly decomposable organic matter being fiber components and easily decomposable organic matter entangled with each other via “shearing action” in the grinder, inherently untangle the fiber components entangled with each other via “shearing action” in the grinder, and prepare the untangled fiber components . . . to obtain prepared sludge (see two paragraphs up);

and since Kurtz et al. states that such a grinder has the following advantages:
One particular advantage afforded by the inventive method is that separation can normally be effected without the addition of chemicals, and is therewith beneficial from an environmental aspect. When certain particular materials are to be separated with the aid of the invention, improved effectiveness can be achieved by adding chemicals suitable for the purpose intended.

Another advantage afforded by the invention is that the introductory separation of the layers of a multiple layer material takes place very quickly in practice, therewith facilitating 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Combination, in view of Kurtz et al., method:
with a gap of 1 mm or less between outer circumferential edges of the stationary disk and the rotary disk,

via routine experimentation since:
1).	The Combination, in view of Kurtz et al., disclose there is a gap, located where the “impeller [is] arranged close to the screen,” i.e. the rotary disk is arranged close to the stationary disk (see Muto [0016] and Figures 1-3, particularly Figure 2);
2).	The grinder’s gap between the rotary disk and the stationary disk is a known result-effective variable, i.e. “parameters that have an effect on the result of the operation . . . include . . . gap width” (see Kurtz et al. Abstract, and 2:49-56), where “the result of the operation” is the solid / liquid being prepared by the grinder; and
3).	Known work in one field of endeavor (grinder technology with a gap between grinder’s rotatable disk and stationary disk) may prompt variations of it (grinder technology with a gap of 1 mm or less between grinder’s rotatable disk and stationary disk at the outer circumferential edges) for use in the same field of endeavor (grinder technology) based on design incentives or other market forces / market place incentives (improve dehydration efficiency with recovered fiber components prepared by the grinder, see Muto [0008], [0010], and Figure 1) if the variations are predictable to one of ordinary skill in the art – and the variations in the grinder’s gap size are predictable, as evidenced by Kurtz et al. at 2:49-56 stating that “the result of the operation,” the prepared solid, is “effected” by several “parameters,” which include “gap width” between the grinder’s rotatable disk and stationary disk (see Kurtz et al. Figure, grinder’s rotatable disk is rotatable disc or rotor disc 6, and grinder’s stationary disk is fixed disc or stator disc 5).
The Combination, in view of Kurtz et al., disclose the claimed invention except for the method generating the Combination (Muto), in view of Kurtz et al.’s, fiber components
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 μm to 50 μm to obtain prepared sludge . . . 

the specific hardly decomposable organic matter having specific properties being fiber components having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 μm to 50 μm as the dewatering aid.

However, the disclosed Combination, in view of Kurtz et al.’s, fiber components are the disclosed hardly decomposable organic matter with natural fiber 21 having the specific properties to be used as a dewatering aid, i.e. the natural fiber being “[u]sed as a dehydration aid for excess sludge” (see Muto Figure 1 and [0008]-[0010]), i.e. the Combination, in view of Kurtz et al., disclose:
the specific hardly decomposable organic matter having specific properties 

Like the Combination, in view of Kurtz et al., Miura discloses providing a natural fiber with specific properties to be used as a dewatering aid (see Miura Abstract, “To provide highly active cellulose fiber using as feedstock pulp fiber, especially waste paper disaggregated pulp, and useful as a dehydrating auxiliary for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge”).  (See above paragraph for what the Combination, in view of Kurtz et al., disclose)  Miura further teaches the fiber components:
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 μm to 50 μm to obtain prepared sludge (see Miura Abstract, fiber lengths of “500-1,000µm” and fiber diameters of “10-30µm”).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the Combination (Muto), in view of Kurtz et al.’s, fiber components:
having fiber lengths of 0.1 mm to 0.5 mm and fiber diameters of 1 μm to 50 μm to obtain prepared sludge,

as taught by Miura, such that the Combination, in view of Kurtz et al., in view of Miura (i.e. Combination II) disclose:
the specific hardly decomposable organic matter having specific properties being fiber components having fiber lengths of 0.1 mm to 5 mm and fiber diameters of 1 μm to 50 μm as the dewatering aid,

since Miura states in the Abstract, that fiber components with these lengths and diameters are “useful as a dehydrating auxiliary (the disclosed dewatering aid) for the dehydrating treatment of hydrous wastes including sewage sludge, animal excreta and various industrial wastes sludge,” which is what the 
Additional Disclosures Include:
Claim 13 – Combination II discloses the sludge dehydration method according to claim 12, wherein the preparation comprises performing preparation to obtain the prepared sludge having properties allowing the fiber components being the hardly decomposable organic matter and the easily decomposable organic matter to be separated from each other.  (See Rejection for Claim 3)
Claim 14 – Combination II discloses the sludge dehydration method according to Claim 13, wherein the preparation comprises performing preparation to obtain the prepared sludge by adding dilution water to the solid.  (See Rejection for Claim 4)
Claim 15 – Combination II discloses the sludge dehydration method according to Claim 13, wherein the preparation comprises performing preparation to obtain the prepared sludge by crushing the solid into fine pieces.  (See Rejection for Claim 5)
Claim 16 – Combination II discloses the sludge dehydration method according to Claim 12, wherein the separation comprises washing the solid prepared in the preparation with washing water and removing fiber components smaller than the hardly decomposable organic matter having the specific properties.  (See Rejection for Claim 6)
Claim 17 – Combination II discloses the sludge dehydration method according to Claim 12, wherein the recovery further comprises, in a stage before the preparation, removing foreign substances larger than the hardly decomposable organic matter having the specific properties. (See Rejection for Claim 7)
Claim 18 – Combination II discloses the sludge dehydration method according to Claim 12, wherein the dewatering target sludge is one of OD (oxidation ditch) excess sludge or digested sludge being sludge in which fiber components are reduced.  (See Rejection for Claim 9)
Claim 19 – Combination II discloses the sludge dehydration method according to Claim 12, further comprising a supply amount calculation, wherein the supply amount calculation comprises:
calculating a predicted total recovery amount of the dewatering aid to be recovered in a continuous predetermined period set in advance in the recovery;
calculating a predicted total sludge amount of the dewatering target sludge to be dewatered in the continuous predetermined period set in advance in the dewatering; and
calculating a supply amount for distributedly supplying the dewatering aid of the predicted total recovery amount to the dewatering target sludge of the predicted total sludge amount.
(See Rejection for Claim 10)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	The instant application is related to U.S. Patent Application Series No. 14/989,065 since the two applications claim foreign priority to the same documents.  The other application’s publication (US-20160115065-A1) is made of record.
B).	The instant application is a divisional of U.S. Patent Application Series No. 14/989,362, now U.S. Patent No. 9,975,798.  The patent (US-9975798-B2) and published application (US-20160115066-A1) are made of record.
C).	The following references appear to disclose the recited invention.
1).	Satomi (JP-H11216458-A, Aug. 10, 1999 – Espacenet Abstract, Patent Publication, and Machine Translation, 15 pages).
2).	Hamaguchi et al. (JP-S61268400-A, Nov. 27, 1986 – Espacenet Abstract, Patent Publication, and Machine Translation).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        6/14/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779